DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
This communication is considered fully responsive to the amendment filed on 11/02/2020.
Claims 1-20 is pending and examined in this Office Action (“OA”).
No claim has been added and no claim has been canceled.

Response to Arguments
Applicant's arguments, filed 11/02/2020, have been fully considered but they are not persuasive.

Applicant’s arguments draw to “receiving, by an access controller, a packet from a first node, wherein the packet comprises a multicast control message and an access loop identifier;…. and generating, by the access controller, a first forwarding entry, wherein a destination address of the first forwarding entry is the multicast MAC address, and egress port information of the first forwarding entry is the identifier of the first port; sending, by the access controller, the first forwarding entry to the first node.” (Emphasis Added). Applicant cites (Remarks Page 9-10) XIA’s [0018] (which are also recited by examiner to address the feature along with other paragraphs 0022-
(1) “in XIA, according to paragraph [0018] of XIA, the IP edge receives an access identifier from the AN, and sends the access identifier to the AN, and the access identifier in the RA is the same as the access identifier with the RS, that is the IP edge only directly forwards the access identifier, i.e., without any conversion” (see REMARK Page 8).
(2) “In claim 1, the access controller generates a forwarding entry for the first node and sends the forwarding entry to the first node. In contrast, in XIA, the IP edge does not generate a forwarding entry for the AN, and further does not send a forwarding entry to the AN” (see REMARK Page 9).
The examiner respectfully disagrees. 
Regarding (1): XIA in fig. 1 shows that IP Edge 140 (i.e. access controller in claim) receives a IP6 packet (i.e. a packet) from Access Node 130/DSLAM (see fig. 1==First Node in claim) which includes a MAC address and “an access Identifier” of the Access Node 130/DSLAM (NOTE: an access Identifier will be shelf number, Port Number in DSLAM. Like 1-1 or 1-2, or 1-3 or 1-4 where 1 is Shelf Number, 1,2,3,4 are port numbers, this is general configuration of well-known DLSAM. DLSAM can be Alcatel ASAM 1000, ASAM 7000 configuration) (paragraph 0019, 0022-0024). Fig. 2-3 also shows that IP6 packet with MAC address and Access Identifier along with port address (paragraph 0029).


 
Thus, the applicant’s arguments are unpersuasive. 

Regarding claim 11:  the applicant alleges that this claim is allowable since this claim has similar limitation as independent claim 11. The examiner respectfully disagrees in view of the above explanation of independent claim 11, thus the rejection is deemed proper.

Regarding all dependent claims: the applicant alleges that all dependent claims are allowable since they depend from all the independent claims above. The examiner respectfully disagrees in view of the above explanation of independent claims. Thus the rejection is deemed proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over XIA    et al. (US 20100290478 A1; hereinafter as “XIA   ”) in view of Meehan et al. (US 20050152370 A1; hereinafter as “Meehan”).

XIA    discloses “METHOD, DEVICE33, and SYSTEM FOR PROCESSING IPV6 PACKET” (Title). XIA discloses “A method comprising encapsulating a message with a tunnel header comprising an access identifier associated with a network entity. Also included is an apparatus comprising an access node (AN) configured to communicate with a residential gateway (RG) via the access network, wherein the AN is configured to encapsulate a router solicitation (RS) with a header comprising an access identifier associated with the RG, and send the encapsulated RS to an Internet Protocol (IP) edge, wherein the AN is configured to receive a router advertisement (RA), and wherein the AN is configured to forward the RA to the RG associated with the access identifier.” (Abstract).

Regarding claims 1/11, XIA  teaches a method /A device ([abstract]: fig. 1) for indicating a multicast forwarding entry,  the method comprising  (Method of IPv6 [NOTE: a multicast forwarding entry] communication]: [0005]),  the device (fig. 1 : IP Edge 140: [0005],[0019]  ) comprising a processor  (see Fig. 9: Processor 602: [0032] having processor-executable instructions stored thereon, the processor-executable instructions when executed on the processor cause (aforesaid processor is connected to ROM/RAM: [0032]-[0033]), the processor to : for indicating a multicast forwarding entry (aforesaid Internet Protocol Version Six (IPv6) forwarding: [0022] comprising:   receiving,  by an access controller (see fig. 1: an IP Edge: 140]: [0018]), a packet from a first node (see fig. 1: Access Node 130/DSLAM: [0022];  Aforesaid DSLAM/AN 139 receives IP6 packet  and forward to IP Edge 140: [0022]), wherein the packet comprises a multicast control message and an access loop identifier  (aforesaid IP Edge receives IPv6 packets from aforesaid Access Node 130/DLSAM which includes  “an access identifier” and MAC Media Access Control: [0023]-[0024]; Aforesaid IP Edge receives “a router solicitation (RS) [NOTE: IPv5 packets] with a header comprising an access identifier associated with the RG: [abstract] last 4 5 lines; see fig. 2 RS is IPv5 packets : [0025]; IPv6 header shown in fig. 2 has multiple Options headers with information: [0026]-[0027]),
 obtaining,  by an access controller (see fig. 1: an IP Edge: 140]: [0018]), according to a multicast Internet Protocol (IP) address  in the multicast control message  (see fig. 2/ RS/IPv2 packets with multiple control information: [0025]-[0026]) , “a multicast Media Access Control (MAC) address” ([NOTE: A multicast MAC address will be addressed by second reference below])  (IP Edge receives IPv6 packets which includes MAC and Access Identifier and IPv6 addresses/IP Tunnel Header:  [0018], [0023]-[0024];  obtaining,  by an access controller (see fig. 1: an IP Edge: 140]: [0018]), an identifier of a port according to the access loop identifier, wherein the port is an egress port, on a multicast path, of the first node (Aforesaid IPv6 has access loop port of Access Node 140/DSLAM: [0018] last two lines; “the AN 130/DSLAM may support IPv6 stateless address auto configuration. As such, the AN 130 may receive a RS from the RG 120, and forward the RS to the IP edge 140: [0022]; The IP edge 140 may inspect the RS to identify the network entity that sent the RS. The IP edge 140 then may respond with a RA comprising an advertised prefix for stateless address auto configuration: [0024]); generating, by the access controller (see fig. 1: an IP Edge: 140]: [0018]), a first forwarding entry, wherein a destination address of the first forwarding entry is “the multicast MAC address” ([NOTE:  multicast MAC address will be addressed by second reference below]) , and egress port information of the first forwarding entry is the identifier of the first port (The IP edge 140 then may respond with a RA comprising an advertised prefix for stateless address auto configuration. The AN 130 may forward the RA to the RG 120: [0024] last few lines; IPv6 packets includes a Version, a Traffic Class, a Flow Label, a Payload Length, a Next Header, a Hop Limit, a Source Address, and a Destination Address. The Version may indicate the IP version and may be equal to about 0110 for IPv6: [0026]; the tunnel header is an IPv6 tunnel header, and/or the access identifier associated with the network entity may identify a logical access loop port of the AN/DSLAM: [0018]; see fig. 4: IPv6 packet/message from AN/DSLAM to IP Edge includes “ an access identifier option and an access identifier associated with a network entity”: [0030]); sending, by the access controller, the first forwarding entry to the first node (see fig. IP edge sends message to AN/DSLAM: fig. 4 element 410: At block 410, the message encapsulation method 400 may send the message, and may end. : [0030]).

XIA does not explicitly disclose: a multicast Media Access Control (MAC) address, wherein the multicast MAC address is used to identify receivers that belong to a same multicast group,the first forwarding entry is the multicast MAC address ([NOTE:  multicast MAC address will be addressed by second reference below])

Meehan, in the same field of endeavor, discloses: a multicast Media Access Control (MAC) address wherein the multicast MAC address is used to identify receivers that belong to a same multicast group (see fig. 1 BRAS 301; [NOTE: access controller]), also Fig. 9 Multicast Controller 901; “receives an Internet group management protocol (IGMP) join from a unicast PVC to a specific multicast group”. [0079; The BRAS applies policies to the IGMP reports or leaves, and informs the DSLAMs about their resulting multicast entries. A user's DSL port is identified by its MAC address. The BRAS tells each DSLAM which of its user DSL ports should be added or deleted from which multicast group's replication entry : [0041]; the BRAS sends an SUP port subscriber announcement (PSA) message, on all multicast Ethernet ports leading to the DSLAMs. The PSA message can contains: 1) the user's MAC address; 2) the multicast group address the user wants to join; 3) the IP address of the BRAS (Note that the BRAS' MAC address is available in the MAC header of PSA message); and 4) Additional control information such as QOS profile.: [0043]; also “The multicast group address, or (source, group) address pair the client needs to join”; [0103]); the first forwarding entry is the multicast MAC address (aforesaid BRAS 301/Multicast Controller 901 “handles the multicast protocol actions, such as IGMP (Internet group management protocol) reports, PIM (protocol independent multicast) joins etc, and QoS setup. The BRAS installs the forwarding entries, and QoS setup into the DSLAMs via the SUP mechanism: [0034]; aforesaid BRAS/Multicast controller informs DSLAM which user with MAC address has been added in multicast reports/entries: [0041]). 

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Meehan to the system of XIA    in order to relate to a protocol for messaging between a centralized broadband remote aggregation server (BRAS) and other devices (Meehan, [0001]). The motivation would be to improve and enhance efficiency of the network connecting the BRAS and the DSLAMs (Meehan, [0005). 


Regarding claim 2, the combination of XIA  and  Meehan, specifically, XIA teaches, further comprising:  obtaining, by an access controller (see fig. 1: an IP Edge: 140]: [0018]),  an identifier of a second port according to the access loop identifier (see fig. 1 where IP Edge is connected to second Access Node 130 below), wherein the second port is an egress port, on the multicast path, of the second node  (aforesaid IP Edge is connected to second Access Node 130 with a second port: “the tunnel header is an IPv6 tunnel header, and/or the access identifier associated with the network entity may identify a logical access loop port of the AN/DSLAM”: [0018] last two lines; the AN 130 may support IPv6 stateless address auto configuration. As such, the AN 130 may receive a RS from the RG 120, and forward the RS to the IP edge 140. Further, the AN 130 may receive a RA from the IP edge 140, and forward the RA to the RG 120: [0022]); generating, by an access controller (see fig. 1: an IP Edge: 140]: [0018]),   a second forwarding entry, wherein a destination address of the second forwarding entry is the multicast MAC address, and egress port information of the second forwarding entry is the identifier of the second port (The IP edge 140 then may respond with a RA comprising an advertised prefix for stateless address auto configuration. The AN 130 may forward the RA to the RG 120: [0024] last few lines; IPv6 packets includes a Version, a Traffic Class, a Flow Label, a Payload Length, a Next Header, a Hop Limit, a Source Address, and a Destination Address. The Version may indicate the IP version and may be equal to about 0110 for IPv6:[0026]; the tunnel header is an IPv6 tunnel header, and/or the access identifier associated with the network entity may identify a logical access loop port of the AN/DSLAM: [0018]; see fig. 4: IPv6 packet/message from AN/DSLAM to IP Edge includes “ an access identifier option and an access identifier associated with a network entity”: [0030]); Sending, by an access controller the second forwarding entry to the second node  (see fig. IP edge sends message to AN/DSLAM: fig. 4 element 410: At block 410, the message encapsulation method 400 may send the message, and may end. : [0030]),

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claims 2.


Claims 3-10, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over XIA  in view of Meehan and further  in view of ZHENG    et al. (US 20120236864 A1; hereinafter as “ZHENG   ”).

 
Regarding claim 3, the combination of XIA and Meehan teaches claim 1 as above. The combination does not explicitly disclose: wherein the access loop identifier is an identifier of the first port (The access loop identification may include an agent circuit identification (Agent Circuit ID) and/or an agent remote identification (Agent Remote ID): [0055]).

ZHENG, in the same field of endeavor, discloses: wherein the access loop identifier is an identifier of the first port (The access loop identification may include an agent circuit identification (Agent Circuit ID) and/or an agent remote identification (Agent Remote ID): [0055]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ZHENG  to the system of XIA and Meehan in order to  perform DSL network migrating from Internet Protocol version 4 (Internet Protocol Version 4, IPv4) to new IPv6 (ZHENG, [0005]). The motivation would be to improve and enhance a secure access, authentication, and authorization in an IPv6 network and allocate different IPv6 address prefixes to different terminals, ensuring normal routing of a network (ZHENG, [0006). 

Regarding claim 4, the combination of XIA and Meehan teaches claim 1 as above. The combination does not explicitly disclose: wherein  the obtaining an identifier of a first port according to the access loop identifier comprises: obtaining, according to the access loop identifier and a pre-stored mapping relationship between the access loop identifier and port information of each network node, the identifier of the first port; or Page 2 of 8Preliminary Amendment Application No. 15/332,867November 8, 2016 Attorney Docket No. HW726924obtaining, according to the access loop identifier, a pre-stored mapping relationship between the access loop identifier and port information of each network node and a multicast path corresponding to the access loop identifier determined by a pre-stored network topology relationship, the identifier of the first port; or  sending the access loop identifier to a server, wherein a network topology relationship and a mapping relationship between the access loop identifier and port information of each network node are pre-stored in the server; and  receiving the identifier of the first port fed back by the server.

ZHENG, in the same field of endeavor, discloses: wherein  the obtaining an identifier of a first port according to the access loop identifier comprises: obtaining, according to the access loop identifier and a pre-stored mapping relationship between the access loop identifier and port information of each network node, the identifier of the first port; or Page 2 of 8Preliminary Amendment Application No. 15/332,867November 8, 2016 Attorney Docket No. HW726924obtaining, according to the access loop identifier, a pre-stored mapping relationship between the access loop identifier and port information of each network node and a multicast path corresponding to the access loop identifier determined by a pre-stored network topology relationship, the identifier of the first port; or  sending the access loop identifier to a server, wherein a network topology relationship and a mapping relationship between the access loop identifier and port information of each network node are pre-stored in the server; and  receiving the identifier of the first port fed back by the server (When receiving an IPv6 packet that carries at least one access loop identification extension header, the network server searches for a first mapping according to the access loop identification extension header, so as to perform a corresponding operation on the IPv6 packet. For example, the first mapping may be an access loop multicast permission table, and the network server queries in the access loop multicast permission table according to the access loop identification carried in the extension header and judges whether a multicast operation is allowed: [0132]). 

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ZHENG  to the system of XIA and Meehan in order to  perform DSL network migrating from Internet Protocol version 4 (Internet Protocol Version 4, IPv4) to new IPv6 (ZHENG, [0005]). The motivation would be to improve and enhance a secure access, authentication, and authorization in an IPv6 network and allocate different IPv6 address prefixes to different terminals, ensuring normal routing of a network (ZHENG, [0006). 

Regarding claim 5, the combination of XIA, Meehan and ZHENG, specifically, ZHENG teaches, wherein the access loop identifier comprises the identifier of the first port and the identifier of the second port, the obtaining an identifier of a second port according to the access loop identifier comprises: obtaining the identifier of the second port from the access loop identifier (access loop with second port ID: [0045]). 

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ZHENG  to the system of XIA and Meehan in order to  perform DSL network migrating from Internet Protocol version 4 (Internet Protocol Version 4, IPv4) to new IPv6 (ZHENG, [0005]). The motivation would be to improve and enhance a secure access, authentication, and authorization in an IPv6 network and allocate different IPv6 address prefixes to different terminals, ensuring normal routing of a network (ZHENG, [0006). 

Regarding claim 6, the combination of XIA, Meehan and ZHENG, specifically, ZHENG teaches, wherein the obtaining an identifier of a second port according to the access loop identifier comprises: obtaining, according to the access loop identifier and a pre-stored mapping relationship between the access loop identifier and port information of each network node, the identifier of the second port; or obtaining, according to the access loop identifier, a pre-stored mapping relationship between the access loop identifier and port information of each network node and a multicast path corresponding to the access loop identifier determined by a pre-stored network topology relationship, the identifier of the second port; or sending the access loop identifier to a server, wherein a network topology relationship and a mapping relationship between the access loop identifier and port information of each network node are pre-stored in the server; and receiving the identifier of the second port fed back by the server  (access loop with second port ID: [0045]). 

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ZHENG  to the system of XIA and Meehan in order to  perform DSL network migrating from Internet Protocol version 4 (Internet Protocol Version 4, IPv4) to new IPv6 (ZHENG, [0005]). The motivation would be to improve and enhance a secure access, authentication, and authorization in an IPv6 network and allocate different IPv6 address prefixes to different terminals, ensuring normal routing of a network (ZHENG, [0006). 


Regarding claim 7, the combination of XIA and Meehan teaches claim 1 as above. The combination does not explicitly disclose: wherein the obtaining, according to a multicast Internet Protocol (IP) address in the multicast control message, a multicast Media Access Control (MAC) address comprises:  Page 3 of 8Preliminary Amendment Application No. 15/332,867November 8, 2016 Attorney Docket No. HW726924obtaining, according to the multicast IP address in the multicast control message and a stored mapping relationship between the multicast IP address and the multicast MAC address, the multicast MAC address.

ZHENG, in the same field of endeavor, discloses: wherein the obtaining, according to a multicast Internet Protocol (IP) address in the multicast control message, a multicast Media Access Control (MAC) address comprises:  Page 3 of 8Preliminary Amendment Application No. 15/332,867November 8, 2016 Attorney Docket No. HW726924obtaining, according to the multicast IP address in the multicast control message and a stored mapping relationship between the multicast IP address and the multicast MAC address, the multicast MAC address (Client IP/MAC address Option is used to indicate the IP/MAC address of the ICMP packet sender. Generally, the IP/MAC address is carried only when the Code value is 0: [0173]). 

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ZHENG  to the system of XIA and Meehan in order to  perform DSL network migrating from Internet Protocol version 4 (Internet Protocol Version 4, IPv4) to new IPv6 (ZHENG, [0005]). The motivation would be to improve and enhance a secure access, authentication, and authorization in an IPv6 network and allocate different IPv6 address prefixes to different terminals, ensuring normal routing of a network (ZHENG, [0006). 

Regarding claim 8, the combination of XIA, Meehan and ZHENG, specifically, ZHENG    teaches, wherein the multicast control message is an Internet Group Management Protocol (JIGMP) packet or a Multicast Listener Discovery (MILD) protocol packet(access loop with second port ID: [0045]). ). 

Regarding claim 9, the combination of XIA, Meehan and ZHENG, specifically, ZHENG    teaches, further comprising: sending the IGMP packet or the MLD protocol packet to a node other than the first node; or generating a multicast routing protocol packet according to the IGMP packet or the MLD protocol packet and sending the multicast routing protocol packet to a node other than the first node (access loop with second port ID: [0045])). 

Regarding claim 10, the combination of XIA and Meehan teaches claim 1 as above. The combination does not explicitly disclose: wherein the receiving a packet sent by a first node comprises: receiving the packet sent by the first node according to an open flow protocol, or an access management or control protocol, or an Ethernet operation, administration and maintenance protocol, or a tunneling protocol.

ZHENG, in the same field of endeavor, discloses: wherein the receiving a packet sent by a first node comprises: receiving the packet sent by the first node according to an open flow protocol, or an access management or control protocol, or an Ethernet operation, administration and maintenance protocol, or a tunneling protocol ( see fig. 3).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ZHENG  to the system of XIA and Meehan  in order to  perform DSL network migrating from Internet Protocol version 4 (Internet Protocol Version 4, IPv4) to new IPv6 (ZHENG   , [0005]). The motivation would be to improve and enhance a secure access, authentication, and authorization in an IPv6 network and allocate different IPv6 address prefixes to different terminals, ensuring normal routing of a network (ZHENG, [0006). 


Regarding claims 13-20, the claim is interpreted and rejected for the same reason as set forth in claims 3-10.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M Mostazir Rahman/Examiner, Art Unit 2411     

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411